Citation Nr: 1044087	
Decision Date: 11/23/10    Archive Date: 12/01/10

DOCKET NO.  09-00 770	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) 
in Roanoke, Virginia


THE ISSUES

1.  Entitlement to service connection for an innocently acquired 
psychiatric disorder, to include post-traumatic stress disorder 
(PTSD) and depression.

2.  Entitlement to service connection for claimed bilateral 
hearing loss.  

3.  Entitlement to service connection for claimed tinnitus.  

4.  Entitlement to service connection for a claimed lumbar spine 
disorder.

5.  Entitlement to service connection for a claimed cervical 
spine disorder.

6.  Entitlement to service connection for a claimed concussion.

7.  Entitlement to service connection for claimed headaches.




REPRESENTATION

Veteran represented by:	Brooks S. McDaniel, Agent


ATTORNEY FOR THE BOARD

S. Finn, Associate Counsel


INTRODUCTION

The Veteran served on active duty in the United States Army from 
September 1968 to March 1972.  

This matter comes before the Board of Veterans' Appeals (Board) 
on appeal from a September 2008 rating decision issued by the RO.

The Veteran requested a hearing with the Board at the RO on his 
January 2009 VA Form 9.  The RO notified the Veteran by a June 
2010 letter that the hearing would be held on July 29, 2010.  
However, the Veteran failed to appear for the hearing or request 
rescheduling.   

The issues of service connection for bilateral hearing loss, 
tinnitus, lumbar spine disorder, cervical spine disorder, 
concussion and headaches are being remanded and are addressed in 
the REMAND portion of this document and are being remanded to the 
RO via the Appeals Management Center (AMC), in Washington, DC.


FINDINGS OF FACT

1.  The Veteran is not shown to have manifested complaints or 
findings referable to an innocently acquired psychiatric 
condition in service or for many years thereafter.  

2.  The Veteran currently is not shown to have a competent 
diagnosis of PTSD that is related to his period of combat service 
in the Republic of Vietnam.

3.  The Veteran is not found to have presented credible lay 
assertions sufficient to establish a continuity of symptomatology 
referable to a psychiatric disorder following his active service.  

4.  The currently demonstrated depression is not shown to be due 
any event or incident of the Veteran's period of active service.


CONCLUSION OF LAW

The Veteran does not have an innocently acquired psychiatric 
disability, to include PTSD or depression, due to disease or 
injury that was incurred in or aggravated by service.  38 
U.S.C.A. §§ 1110, 1112, 1113, 1131, 5103, 5103A, 5107 (West 2002 
& Supp. 2010); 38 C.F.R. §§ 3.159, 3.303, 3.304, 3.307, 3.309 
(2010). 


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA), codified at 38 
U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, and 5126, was 
signed into law on November 9, 2000.  Implementing regulations 
were created, codified at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 
and 3.326.

VCAA notice consistent with 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 
3.159(b) must: (1) inform the claimant about the information and 
evidence not of record that is necessary to substantiate the 
claim; (2) inform the claimant about the information and evidence 
that VA will seek to provide; and (3) inform the claimant about 
the information and evidence that the claimant is expected to 
provide.  

The Board notes that a "fourth element" of the notice 
requirement, requesting the claimant to provide any evidence in 
the claimant's possession that pertains to the claim, was 
recently removed from the language of 38 C.F.R. § 3.159(b)(1).  
See 73 Fed. Reg. 23,353-356 (April 30, 2008).

Prior to the initial adjudication of the Veteran's claim in the 
September 2008 rating decision, he was provided notice of VCAA in 
March 2008.  

The VCAA letter indicated the types of information and evidence 
necessary to substantiate the claim, and the division of 
responsibility between the Veteran and VA for obtaining that 
evidence, including the information needed to obtain lay evidence 
and both private and VA medical treatment records.  

The Veteran also received notice, pertaining to the downstream 
disability rating and effective date elements of his claim.  
Dingess v. Nicholson, 19 Vet. App. 473 (2006); see also 
Pelegrini, 18 Vet. App. at 119-20; see also Mayfield v. 
Nicholson, 444 F.3d 1328 (Fed. Cir. 2006).

The Veteran was afforded a VA psychiatric examination in July 
2008.

All relevant evidence necessary for an equitable resolution of 
the issue on appeal has been identified and obtained, to the 
extent possible.  The evidence of record includes service 
treatment records, VA outpatient treatment reports, a VA 
examination and statements from the Veteran and his 
representative.  The Veteran has not indicated that he has any 
further evidence to submit to VA, or which VA needs to obtain.  

There is no indication that there exists any additional evidence 
that has a bearing on this case that has not been obtained.  The 
Veteran and his representative have been accorded ample 
opportunity to present evidence and argument in support of his 
appeal.  All pertinent due process requirements have been met.  
See 38 C.F.R. § 3.103.


II.  Service Connection for a Psychiatric Disability  

The Veteran, generally, asserts that he suffers from a 
psychiatric disability, to include PTSD and depression, related 
to his period of active service.
 
Generally, in order to establish service connection for a 
particular disorder, the evidence of record must demonstrate that 
a disease or injury resulting in a current disability was 
incurred in or aggravated by active military service.  
38 U.S.C.A. § 1110; 38 C.F.R. § 3.303. 

VA regulations reflect that symptoms attributable to PTSD are 
often not manifested in service.  Accordingly, service connection 
for PTSD requires a current medical diagnosis of PTSD (presumed 
to include the adequacy of the PTSD symptomatology and the 
sufficiency of a claimed in-service stressor), credible 
supporting evidence that the claimed in-service stressor(s) 
actually occurred, and medical evidence of a causal relationship 
between current symptomatology and the specific claimed in-
service stressor(s).  See 38 C.F.R. § 3.304(f); Cohen v. Brown, 
10 Vet. App. 128, 138 (1997) (citing Moreau v. Brown, 9 Vet. App. 
389, 394-95 (1996)). 
 
The evidence necessary to establish the occurrence of a stressor 
during service to support a claim for PTSD will vary depending on 
whether the Veteran was "engaged in combat with the enemy."  
See Hayes v. Brown, 5 Vet. App. 60, 66 (1993). 
 
The Board further recognizes that in the case of any Veteran who 
engaged in combat with the enemy in active service, satisfactory 
lay or other evidence that an injury or disease was incurred or 
aggravated in combat will be accepted as sufficient proof of 
service incurrence if the evidence is consistent with the 
circumstances, conditions or hardships of such service even 
though there is no official record of such incurrence or 
aggravation, and, to that end, every reasonable doubt shall be 
resolved in favor of the Veteran.  38 U.S.C.A. § 1154(b); 
38 C.F.R. § 3.304(d).  

However, these provisions deal with the question of whether a 
particular disease or injury occurred in service; that is, what 
happened then, and not the question of either current disability 
or nexus to service, as to both of which competent medical 
evidence is generally required.  

In other words, the above-cited provisions do not presumptively 
establish service connection for a combat Veteran; rather, they 
relax the evidentiary requirements for determining what happened 
in service.  See Brock v. Brown, 10 Vet. App. 155, 162 (1997); 
Libertine v. Brown, 9 Vet. App. 521, 524 (1996).

The Board recognizes the Veteran's combat status, as indicated on 
his DD Form 214.  Accordingly, 38 U.S.C.A. § 1154(b) and 
38 C.F.R. § 3.304(d) are for application in this case.
 
The service treatment records do not contain complaints or 
findings of a psychiatric disability.  A March 1968 induction 
examination reflects a normal psychiatric history.  There were no 
psychiatric complaints during service.  The March 1972 separation 
examination also reflected no psychiatric complaints or findings.

The VA treatment records dated from July 2005 to March 2008 
reflect multiple negative screens for PTSD and treatment with 
medication for depression.

In April 2008, the Veteran underwent a VA examination.  The VA 
examiner reviewed the claims file.  

The Veteran told the VA examiner that he was admitted in 1999 or 
2000 to a Psychiatric Unit for symptoms of depression.  He 
reported that the depression occurred suddenly when he started on 
Prednisone.  The Veteran was taken off Prednisone and treated 
with Lexapro.  He stated that his depression lasted about a year 
and then went entirely away.  

The Veteran continued to take anti-depressant medication despite 
the stability of his depression.  His primary care screening 
since he started treatment with the VA in 2005 were negative for 
depression and PTSD.  He reported being exposed to mortar 
attacks, fire fights and ambushes and riding in a plane with body 
bags.  He reported witnessing others being killed or wounded.  

The Veteran reported having a good relationship with friends and 
family.  He told the VA examiner that, with the cessation of 
Prednisone and an addition of anti-depressant medication, his 
depression ended a year later and went completely away.  He 
currently denied any significant problems with depressed mood and 
within the past few years.

Upon mental status evaluation, the Veteran presented with broad 
affect.  His mood was euthymic.  There was no impairment of 
thought processes or communication or delusions or 
hallucinations.  He was oriented with no significant memory 
impairment or obsessive-compulsive behavior.  The Veteran was 
noted to function well in numerous areas of his life.

The VA examiner concluded that the Veteran met the DSM-IV 
criteria for a stressor, but did not meet the symptomatology for 
a diagnosis of PTSD.  He denied experiencing nightmares, 
intrusive memories, distressing cues or triggers, avoidance 
behavior, hyper startle response, hyper vigilance, or sleep 
problem with anger and irritability.  

The VA examiner concluded that the Veteran did not meet the 
criteria for a diagnosis of PTSD and depression.  He noted that 
the Veteran did have some symptoms of depression about 8 or 9 
years ago that was likely a reaction to Prednisone.

After reviewing the record, the Board finds that the 
preponderance of the evidence to be against the Veteran's claim 
of service connection for an innocently acquired psychiatric 
disability, to include PTSD and depression.  

First, the record reflects no diagnosis of PTSD.  A diagnosed 
identifiable underlying malady or condition is needed to 
constitute a disability for which service connection can be 
granted.  Sanchez-Benitez v. Principi, 259 F.3d 1356 (Fed. Cir. 
2001).  In the absence of confirmed diagnosis of a disability, 
meaning medical evidence showing the Veteran has the condition 
alleged, service connection is not warranted.  See also Wamhoff 
v. Brown, 8 Vet. App. 517, 521 (1996).  

Second, the Veteran did not manifest any complaints or findings 
of another psychiatric disorder (i.e., depression) in service or 
for many years thereafter.  
Moreover, the VA examiner attributed the onset of the Veteran's 
depression to the use of Prednisone after service.  

The Veteran in this regard has not presented credible lay 
assertions sufficient to establish a continuity of symptomatology 
referable to depression since service because they are not 
consistent with the more probative medical findings recorded 
contemporaneously with service.  See Buchanan v. Nicholson, 451 
F.3d at 1336-7; see also Maxson v. Gober, 230 F.3d 1330 (Fed. 
Cir. 2000) (evidence of a prolonged period without medical 
complaint after service can be considered along with other 
factors in the analysis of a service connection claim).   
 
The Board is aware that lay statements may be sufficient to 
establish a medical diagnosis or nexus.  See Davidson v. 
Shinseki, 581 F.3d 1313, 1316 (Fed. Cir. 2009).  In ascertaining 
the competency and probative value of lay evidence, recent 
decisions of the United States Court of Appeals for Veterans 
Claims (Court) have underscored the importance of determining 
whether a layperson is competent to identify the medical 
condition in question.  As a general matter, a layperson is not 
capable of opining on matters requiring medical knowledge.  See 
38 C.F.R. 
§  3.159(a)(2).  

In certain instances, however, lay evidence has been found to be 
competent with regard to a disease with "unique and readily 
identifiable features" that is "capable of lay observation."  
See Barr v. Nicholson, 21 Vet. App. 303, 308-09 (2007) 
(concerning varicose veins); see also Jandreau v. Nicholson, 492 
F.3d 1372, 1376-77 (Fed. Cir. 2007) (a dislocated shoulder); 
Charles v. Principi, 16 Vet. App. 370, 374 (2002) (tinnitus); 
Falzone v. Brown, 8 Vet. App. 398, 405 (1995) (flatfoot).  

That notwithstanding, a Veteran is not competent to provide 
evidence as to more complex medical questions and, specifically, 
is not competent to provide an opinion as to etiology in such 
cases.  See Woehlaert v. Nicholson, 21 Vet. App. 456, 462 (2007) 
(concerning rheumatic fever); see also Routen v. Brown, 10 Vet. 
App. 183, 186 (1997) ("a layperson is generally not capable of 
opining on matters requiring medical knowledge").  

In reaching this determination, the Board acknowledges that VA is 
statutorily required to resolve the benefit of the doubt in favor 
of the Veteran when there is an approximate balance of positive 
and negative evidence regarding the merits of an outstanding 
issue.  However, doctrine is not applicable in this case because 
the preponderance of the evidence is against the Veteran's claim.  
See Gilbert v. Derwinski, 1 Vet. App. 49, 55 (1990); 38 U.S.C.A. 
§ 5107(b). 


ORDER

Service connection for an innocently acquired psychiatric 
disorder, to include PTSD and depression, is denied.


REMAND

The Veteran contends that he suffers from tinnitus due to noise 
exposure in service.  The Court has determined that, for 
tinnitus, the Veteran is competent to present evidence of 
continuity of symptomatology.  See Charles v. Principi, 16 Vet. 
App. 370, 374-75 (2002).  Moreover, lay statements may be 
sufficient to establish a medical diagnosis or nexus.  See 
Davidson v. Shinseki, supra.  

In ascertaining the competency and probative value of lay 
evidence, recent decisions of the Court have underscored the 
importance of determining whether a layperson is competent to 
identify the medical condition in question.  

As a general matter, a layperson is not capable of opining on 
matters requiring medical knowledge.  See 38 C.F.R. § 
3.159(a)(2).  In certain instances, however, lay evidence has 
been found to be competent with regard to a disease with "unique 
and readily identifiable features" that is "capable of lay 
observation."  See Barr v. Nicholson, 21 Vet. App. 303, 308-09 
(2007) (concerning varicose veins); see also Jandreau v. 
Nicholson, 492 F.3d 1372, 1376-77 (Fed. Cir. 2007) (a dislocated 
shoulder); Charles v. Principi, 16 Vet. App. 370, 374 (2002) 
(tinnitus); Falzone v. Brown, 8 Vet. App. 398, 405 (1995) 
(flatfoot).  

Given that the Court has found that tinnitus is capable of lay 
observation, the Board finds that the Veteran should be afforded 
a VA examination to determine the nature and etiology of his 
claimed tinnitus.

The service treatment records reflect complaints of back pain, 
hearing loss, headaches and a concussion in service.   

The Veteran was admitted in March 1969 and discharged a month 
later for injuries sustained in an automobile accident.  The 
Veteran was diagnosed with multiple lacerations and a possible 
skull fracture.  

During the course of his treatment, the Veteran was noted to have 
complained of severe hearing loss.  The audiogram revealed 
findings of a severe hearing loss.  

The Veteran was provided a temporary profile to avoid an area or 
job involving loud noises for a 21-day period.  His final 
diagnosis was that of cerebral concussion, contusions, and 
hearing loss, secondary to trauma (questionable malingering).  

A July 1969 service treatment record reflects complaints of 
headaches and dizzy spells for the past four months.  It was 
thought to be related to the accident.  It was noted that review 
of the hospital records showed no pathology of serious nature at 
the time of the accident.  Further, the Veteran subjectively 
reported improved hearing.  He was prescribed Darvon with no 
relief.  He was diagnosed with headaches.  An April 1969 back 
examination was within normal limits.

The Veteran is shown to have injured his back in January 1971 
when he slipped in a tub.  A March 1972 Report of Medical 
Examination reflects a normal physical, except for complaints of 
a small ulcer.  

A VA examination or opinion is necessary if the evidence of 
record (a) contains competent evidence that the claimant has a 
current disability, or persistent or recurrent symptoms of 
disability; (b) establishes that a veteran suffered an event, 
injury, or disease in service; and (c) indicates that the claimed 
disability or symptoms may be associated with the established 
event, injury, or disease in service or with another service-
connected disability, but does not contain sufficient medical 
evidence for VA to make a decision on the claim.  38 C.F.R. § 
3.159(c)(4); McClendon v. Nicholson, 20 Vet. App. 79 (2006).  

The types of evidence that indicate that a current disability may 
be associated with military service include credible evidence of 
continuity, and symptomatology such as pain or other symptoms 
capable of lay observation.  Id. at 83. 

Given that the Veteran has a documented injury from a motor 
vehicle accident in service with multiple complaints of back 
pain, hearing loss, headaches, along with a diagnosed concussion, 
the Veteran should be afforded a VA examination to determine the 
etiology of his claimed conditions.  

Prior to arranging for the Veteran to undergo further VA 
examination, VA should obtain and associate with the claims 
folder any outstanding VA medical records and private medical 
records.  

The Board emphasizes that records generated by VA facilities that 
may have an impact on the adjudication of a claim are considered 
constructively in the possession of VA adjudicators during the 
consideration of a claim, regardless of whether those records are 
physically on file.  See Dunn v. West, 11 Vet. App. 462, 466-67 
(1998); Bell v. Derwinski, 2 Vet. App. 611, 613 (1992).  


Accordingly, these remaining matters are REMANDED to the RO for 
the following action:

1.  The RO should take all indicated action 
to obtain all outstanding records referable 
to treatment of the Veteran by VA and/or 
any other pertinent medical facility 
pertaining to hearing loss, tinnitus, 
lumbar spine, cervical spine, concussion 
and headaches.  All records and/or 
responses received should be associated 
with the claims folder.  If any records 
sought are not obtained, notify the Veteran 
and his representative of the records that 
were not obtained, explain the efforts 
taken to obtain them, and describe further 
action to be taken.  

2.  Then, the Veteran should be afforded VA 
examinations to determine the nature and 
likely etiology of the claimed bilateral 
hearing loss, tinnitus, lumbar and  
cervical spine conditions, concussion and 
headaches.  

The Veteran's claims file should be made 
available to the examiner(s), and the 
examiner(s) is requested to review the 
entire claims file in conjunction with the 
examination. 
 
All tests and studies deemed necessary by 
the examiner(s) should be performed.  
 
Based on a review of the claims file and 
the clinical findings of the examination, 
each examiner is requested to offer an 
opinion as to whether it is at least as 
likely as not (e.g., a 50 percent or 
greater probability) that the Veteran has 
current disability that is causally related 
to any event or incident of his period of 
active service. 
 
A complete rationale must be provided for 
each opinion expressed.  If the examiner(s) 
finds that he/she must resort to 
speculation to render the requested 
opinion, he/she must state what reasons, 
with specificity, that this question is 
outside the scope for a medical 
professional conversant in VA practices.

3.  Following completion of all indicated 
development, the RO should readjudicate the 
remaining claims in light of all the 
evidence of record.  If any benefit sought 
on appeal remains denied, the Veteran and 
his agent should be furnished with a 
Supplemental Statement of the Case (SSOC) 
and afforded a reasonable opportunity for 
response.    

Thereafter, if indicated, the case should be returned to the 
Board for the purpose of appellate disposition.  

The Veteran has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals for 
Veterans Claims for additional development or other appropriate 
action must be handled in an expeditious manner.  See 38 U.S.C.A. 
§§ 5109B, 7112 (West Supp. 2009).


______________________________________________
STEPHEN L. WILKINS
Veterans Law Judge, 
Board of Veterans' Appeals   


 Department of Veterans Affairs


